Citation Nr: 0615435	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-08 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
the service-connected spondylosis with C5-C6 neural foramen 
impingement with degenerative changes.  

2.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected spondylosis with C5-C6 neural foramen 
impingement with degenerative changes beginning on June 1, 
2003.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1980 to 
January 1983 and March 1986 to May 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
RO.  

In a May 2003 rating decision, the RO assigned a 60 percent 
rating for the service-connected cervical spine disability, 
effective on February 12, 2002, and a temporary total rating 
under the provisions of 38 C.F.R. § 4.30, effective on 
February 7, 2003.. Then, the RO assigned a 20 percent rating 
for the service-connected cervical spine disability, 
effective on June 1, 2003.  

In May 2004, a Decision Review Office (DRO) increased the 
evaluation for the service-connected cervical spine 
disability to 30 percent, effective on June 1, 2003.  



FINDINGS OF FACT

1.  The service-connected cervical spine disability is shown 
to have been manifested by a level of disablement reflective 
of no more than that of pronounced intervertebral disc 
syndrome; a functional loss reflected by unfavorable 
ankylosis of the entire spine is not demonstrated.  

2.  Since June 1, 2003, the service-connected cervical spine 
disability picture manifested by pronounced intervertebral 
disc syndrome is not shown to have undergone improvement as 
disclosed on reexamination by VA.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 60 percent for the service-connected cervical spine 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1, 4.40, 4.45, 4.7, 4.71a including Diagnostic 
Codes 5235-5243 (2005); 38 C.F.R. § 4.71a including 
Diagnostic Codes 5285-5295 (2002).  

2.  The reduction in the 60 percent evaluation for the 
service-connected cervical spine disability manifested by 
intervertebral disc syndrome for the period beginning on June 
1, 2003 is void ab initio.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.344, 4.1, 
4.40, 4.45, 4.7, 4.71a including Diagnostic Codes 5235-5243 
(2005); 38 C.F.R. § 4.71a including Diagnostic Codes 5285-
5295 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his service-connected cervical spine 
disorder.  

There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a December 2002 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. 
April 5, 2006), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), was required.  The Federal Circuit 
further held that such a letter should be sent prior to the 
appealed rating decision or, if sent after the rating 
decision, before a readjudication of the appeal.  id .  

Here, the noted VCAA letter was issued prior to the appealed 
May 2003 rating decision.  Moreover, as indicated above, the 
RO has taken all necessary steps to both notify the veteran 
of the evidence needed to substantiate his claims and assist 
him in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that he was awarded a disability evaluation and an effective 
date for that evaluation in the appealed May 2003 rating 
decision.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as it is here, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

The Board is aware of a January 1998 VA examination in which 
the veteran was diagnosed with C5-C6 spondylosis with right 
upper limb radiculopathy.  In a February 1998 rating 
decision, the RO granted service connection for the cervical 
spine disability in view of evidence of treatment for 
cervical spine symptomatology beginning in service.  A 20 
percent evaluation was assigned, effective on May 11, 1997.  

On December 12, 2002, the veteran filed a claim to have his 
service-connected cervical spine disability temporarily 
assigned a total rating during the time when he would be 
recovering from cervical spine surgery.  

From February 2002 to January 2003, the veteran was seen 
several times at a VA medical facility with complaints of 
chronic neck pain.  The X-ray studies showed severe disc 
herniation at C5-C6 and C6-C7.  It was recommended the 
veteran have surgery to correct this problem.  

In February 2003, the veteran had surgery to correct the 
herniated cervical disc.  In a February 2003 post surgery 
follow-up examination, he exhibited decreased pain in his 
cervical spine.  

During an April 2003 VA examination the medical examiner 
noted a 10 cm oblique scar on the right lower cervical spine 
of the veteran.  

Additionally, the examiner noted that a C-collar was in 
place; the range of motion could not be tested at that time; 
he had tenderness to palpation in the bilateral trapezius; he 
had 5/5 manual motor testing in all major musculatures and 
bilateral extremities; he had no evidence of dermatomal 
paresthesias; and his deep tendon reflexes were good and 
symmetric.  

The veteran was diagnosed to be in an acute postoperative 
phase from cervical spine surgery.  He exhibited a temporary 
total disability.  He was unable to change his neck flexion 
and as a result was unable to work.  

In May 2003, the 20 percent rating was increased to 60 
percent, effective on February 12, 2002.  A temporary 100 
percent evaluation was assigned, effective February 7, 2003 
and continued through May 31, 2003.  38 C.F.R. § 4.30.  A 20 
percent evaluation was then assigned, effective on June 1, 
2003.  

The VA treatment records from May 2003 through January 2004 
showed that the veteran continued to experience pain in his 
neck.  He reported that the pain was so severe that he was 
having trouble sleeping through the night because of the 
discomfort.  

During an April 2004 VA spine examination, the veteran 
complained that the condition of his cervical spine disorder 
had become worse over the years.  He explained that he did 
not use a cane or crutch to walk or a neck brace.  

The veteran discussed how physical therapy prior to surgery 
offered no relief and described the pain as primarily in his 
neck with some radiation down to the upper extremities, 
numbness in his ulnar three digits of his right hand and 
increased pain with repetitive use.  He explained how the 
cervical spine disorder affected him both professionally and 
personally.  

In his professional life part of the veteran's job duties 
required the use of a screw driver.  He explained to the 
examiner that on multiple occasions he had acute 
exacerbations of this pain as a result of trying to unscrew a 
tight screw.  In his personal life, he had increased pain 
with any strenuous activity, such as vacuuming or yard work 
or any overhead activity.  

Upon examination, the examiner noted the veteran exhibited 
severely limited range of motion of his neck.  He had 20 
degrees of flexion, 10 degrees of extension, 20 degrees of 
right and left lateral bending and 20 degrees of right and 
left rotation, all of which caused pain.  

The veteran was diagnosed with multiple cervical spondylosis, 
with some numbness in the right C8 nerve root distribution.  
The examiner further noted that there was an approximately 10 
degree loss of motion due to pain during flare-ups.  

During an additional April 2004 VA neurological examination, 
the veteran described the surgery he had to remove two 
ruptured discs at C5-C6 and C6-C7.  The surgery reportedly 
had not improved his condition.  

The veteran complained that he could not move the cervical 
spine in a normal way.  He complained that his cervical spine 
disorder affected his job as an electrical equipment operator 
because he had problems using his hands and fingers.  At work 
he could not put tiny screws together.  

The veteran complained that his cervical spine disorder 
affected his personal life as well because he could not move 
his cervical spine in a way that would allow him to pick up 
his grandson.  Overall because of his cervical spine disorder 
the veteran felt his hands were "kind of weak and clumsy."  

Upon examination, the examiner noted that the veteran 
displayed 30 degrees forward flexion, 10 degrees of backward 
flexion, 20 degrees of lateral flexion to the right and left, 
10 degrees of rotation to the right and 20 degrees rotation 
to the left.  

There was no detectable weakness in either of the upper 
extremities, but he had sensory loss in C6-C7 root areas in 
the right hand.  

The veteran was diagnosed with status post extensive cervical 
laminectomy for the removal of C5-C6 and C6-C7 ruptured disk.  
It was noted that he could not move his neck properly and was 
experiencing constant pain and numbness on the right side of 
the hands and upper extremities.  

In a May 2004 Decision Review Office decision, the evaluation 
for the service-connected cervical spine disability was 
increased to 30 percent, effective on June 1, 2003, based on 
this evidence of severe limitation of motion of the neck.  

During the pendency of this appeal, the criteria for 
evaluating spine disorders, including those involving the 
cervical spine, have been substantially revised.  

For the period through September 22, 2002, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002), a 10 percent evaluation 
was warranted for mild intervertebral disc syndrome.  A 20 
percent evaluation was in order for moderate intervertebral 
disc syndrome, with recurring attacks.  A 40 percent 
evaluation contemplated severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.  

A 60 percent evaluation was warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological finding appropriate to the site of the diseased 
disc, with little intermittent relief.  

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005), a 10 percent 
evaluation is now warranted for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past twelve 
months.  

A 20 percent evaluation contemplates intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months.  

A 40 percent evaluation is assigned in cases of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  A 60 percent evaluation contemplates incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months.  

Moreover, the remaining diagnostic criteria for evaluating 
spine disorders have recently been revised, effective on 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003).  

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2003), addressing limitation of motion of the 
cervical spine, a 10 percent evaluation was assigned in cases 
of slight limitation of motion.  A 20 percent evaluation was 
in order for moderate limitation of motion, while a 30 
percent evaluation was warranted for severe limitation of 
motion.  

Under the recent revisions (Diagnostic Codes 5235-5242), a 10 
percent evaluation is in order for forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
muscle spasm, guarding, or localized tenderness not resulting 
in an abnormal gait or abnormal spinal contour; or a 
vertebral body fracture with loss of 50 percent or more of 
height.  

A 20 percent evaluation is warranted for forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 170 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30 percent evaluation is assigned in cases of forward 
flexion of the cervical spine of 15 degrees or less, or 
favorable ankylosis of the entire cervical spine.  A 40 
percent evaluation is in order for unfavorable ankylosis of 
the entire cervical spine.  A 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.  

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees.  Associated objective neurological abnormalities 
(e.g., bladder and bowel impairment) are to be evaluated 
separately.  The section for intervertebral disc syndrome is 
now 5243.  

As to the period of this appeal, the service-connected 
cervical spine disability has been shown to have been 
productive of severely limited range of motion of the neck, 
which was additionally limited with flares of pain.  

The Board has applied all of the noted criteria to the case 
at hand for this earlier period.  However, the veteran's 
symptomatolgy (flexion forward 30 degrees; backward flexion 
10 degrees; lateral flexion to the right and left 20 degrees; 
and rotation right and left 10 degrees and 20 degrees 
respectively) was not productive of unfavorable ankylosis of 
the entire spine or a fracture of the vertebra with cord 
involvement that leaves him bedridden or requires the use of 
long leg braces, there is no evidence that the veteran should 
receive an evaluation in excess of 60 percent.  38 C.F.R. 
§ 4.71a including Diagnostic Codes 5285, 5290, 5293 (2002).  

Under the new criteria, the Board is unable to find that he 
is suffering from a related functional limitation that would 
equate with unfavorable ankylosis of the entire spine.  

As to the current 30 percent rating in effect as of June 1, 
2003, and taking into account the most recent examination 
findings, in view of DeLuca v. Brown, 8 Vet. App. 202, 204-
207 (1996) and 38 C.F.R. §§ 4.40, 4.45, the Board finds that 
the service-connected cervical spine disability is not shown 
to have undergone improvement better than a level of 
disablement that more nearly approximates that of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and little intermittent relief, as contemplated by a 60 
percent evaluation under the old provisions of Diagnostic 
Code 5293.  As such, the reduction is void ab initio and the 
60 percent rating must restored.  



ORDER

An evaluation in excess of 60 percent for the service-
connected spondylosis with C5-C6 neural foramen impingement 
with degenerative changes is denied.  

The 60 percent rating for the service-connected spondylosis 
with C5-C6 neural foramen impingement with degenerative 
changes beginning on February 12, 2002 must be restored by 
operation of law.  


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


